Title: To James Madison from John Armstrong, 17 October 1813
From: Armstrong, John
To: Madison, James


Dear SirSackets harbor 17th. Oct. 1813.
Our troops left Fort George for this place under the command of Gen. Boyd on the 30th. Ult. On the 3d. instant the enemy had notice of this movement. On the 9th. after burning his surplus stores & baggage, he began his march for Burlington bay, which he reached on the night of the 11th. & whence, it is said, he has arrived at Kingston, by the bay of Quanta with 1200 sick and convalescent and 1500 effective rank & file. The whole of Boyd’s division is not yet here! With nine days start of the enemy, what might not have been done? At Kingston, we shall no longer find him naked & napping. He is sufficiently awake to our designs and sufficiently strong to make an obstenate resistance. Before De Rottenberg’s arrival, his whole regular force did not exceed 1200 men. What we do now at this point, must be done by hard blows, perhaps by tedious operations. Frost, hail and snow admonish us against the latter. To reinstate our superiority of force, Hampton’s Division may be brought up to join us—but this also would produce delay & compel us to abandon the other and better object below. Under these circumstances it remains to choose whether we shall attempt Kingston by assault or proceed directly to Montreal. This will be decided at Grenadier Island, whither the first division of the army sailed yesterday. The second would have followed to-day but for the intervention of a most violent storm. Wilkinson is indisposed, but better than he has been.
I have received two letters from Gen. Williams wishing employment in the Creek war. This arrangement would I think be very useful. The British fleet having gone to Halifax, there is no probability that he will be wanted on the Sea-board. I should accordingly have ordered him on the south western service, had I been sure that it would have entirely consisted with your arrangements. If under these he cannot be first, he may perhaps be second. Should this suggestion be approved, it would save time were he informed directly of it. I am Sir, with the highest respect, Your most Obedient & faithful servant
John Armstrong.
